Citation Nr: 1123215	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  07-38 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of injury to the right ribs and back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1963 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Procedural history

In August 1994, the Veteran initially asserted a claim of entitlement to service connection for an injury to her right ribs and back.  Her claim was denied in a rating decision dated January 1995.  The Veteran disagreed with the denial; a statement of the case (SOC) was issued in May 1995.  The Veteran failed to perfect a timely appeal and the January 1995 rating decision became final.

In April 2006, the Veteran filed to reopen her previously denied claim.  The October 2006 rating decision reopened and denied the claim.  She disagreed with the rating decision and ultimately perfected her appeal by filing a timely substantive appeal [VA Form 9] in November 2007.

In June 2009 and July 2009, the Veteran submitted additional evidence directly to the Board.  The Veteran, through her representative, also submitted written waivers of local consideration of this evidence.  These waivers are contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).


FINDINGS OF FACT

1.  In a January 1995 decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of injury to her ribs and back.

2.  The evidence submitted since the January 1995 RO decision is cumulative or redundant of the record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of injury to her right ribs and back.


CONCLUSIONS OF LAW

1.  The January 1995 RO decision denying the claim of entitlement to service connection for residuals of injury to right ribs and back is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the January 1995 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for residuals of injury to right ribs and back are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen her previously denied claim of entitlement to service connection for residuals of injury to right ribs and back.  Implicit in her claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.

Although the RO reopened the Veteran's claim and denied it on the merits, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim.  

The Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether to proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issue currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated September 2006, which also provided her with notice of what is required to sustain a claim to reopen including an explanation of new and material evidence.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist her in the development of her claim in the September 2006 VCAA letter.  The letter stated that VA would assist the Veteran in obtaining relevant records from the military, the VA, or any Federal agency.  With respect to records from private doctors and hospitals, the VCAA letter informed the Veteran that VA would make reasonable efforts to request such records.

In Dingess/Hartman v. Nicholson, supra, the Court observed that each claim of entitlement to service connection consists of five elements:  (1) veteran status [not at issue here]; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  The Veteran was provided with Dingess notice in the September 2006 VCAA letter.  Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

The Board also finds that VA's duty to assist pursuant to the VCAA and 38 C.F.R. § 3.159 (2010) has been met.  As noted above, the Veteran was provided correspondence that advised her of what evidence was needed to prove her claim, as well as informing her of VA's duty to obtain government records and to assist her in obtaining any private treatment records.  The claims folder contains service treatment records, the Veteran's statements, relevant VA and private treatment records, and VA examination reports.  VA has made all reasonable efforts to obtain pertinent evidence.  

It is further noted that, in a request to reopen a previously denied claim, the duty to assist is somewhat limited in that VA is not obligated to provide a medical examination or to obtain a medical opinion unless new and material evidence is first presented.  See 38 C.F.R. § 3.159(c)(4) (2010) [which states that providing an examination or obtaining medical opinions applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured].  As such, there was no requirement that VA seek an additional examination as to the current claim since no new and material evidence had been presented, as will be further explained below.

In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative and declined the opportunity to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed.
Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in April 2006, the claim will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Factual background

When the Veteran's claim of entitlement to service connection for residuals of injury to right ribs and back were denied by the RO in January 1995, the following pertinent evidence was of record.

Service treatment records dated in April 1963 and May 1963 showed that the Veteran sought treatment for an injury to her right lower ribs after a fall.  X-rays performed at that time did not indicate any abnormalities.  A questionable diagnosis of "intercostal neuritis" was documented in the records.  See the service treatment record dated May 1963.  The October 1963 service separation examination was absent any indication of any continuing musculoskeletal problems.  

A VA psychological evaluation dated in July 1994 indicated that the Veteran had injured her back "one and a half to two years" prior due to an on the job injury; the psychological evaluation also documented the Veteran's report that "[s]he hurt her back in basic training while doing K.P. duty."  VA treatment records dated in July 1994 and August 1994 documented the Veteran's continuing complaints of low back pain as well as a diagnosis of degenerative joint disease.  A VA treatment record dated July 1994 noted the Veteran's report that she injured her low back in "a falling accident" that "occurred in year of 1961 or 1962."  This treatment record also indicated that the Veteran had experienced "intermittent back pain since 1963 - constant past one year."

A VA examination report dated November 1994 noted the Veteran's explanation of a "[r]emote injury to the ribs and back on the right side."  The VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine with radiculopathy.  X-rays performed in conjunction with the VA examination revealed degenerative joint disease of the lumbar spine and normal bilateral ribs.  The November 1994 VA examiner also opined that "[t]he patient does also have a diagnosis of chronic lumbosacral strain; however, current problems are probably not related to the aforementioned injury."

In a January 1995 rating decision, the RO denied the Veteran's claim.  The Veteran filed a notice of disagreement, but did not ultimately perfect her appeal of that determination.  As such, the January 1995 rating decision is final.  See 38 C.F.R. 
§ 20.302(b) (2010); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA].

In April 2006, the Veteran filed to reopen her claim of entitlement to service connection for residuals of an injury to the right ribs and back.  As indicated above, the Veteran's claim was denied in the October 2006 rating decision.

The evidence which has been added to the record since the January 1995 RO decision will be discussed in the Board's analysis, below.

Analysis

The Board initially notes that in a statement dated September 2006, the Veteran indicated that her April 2006 claim should be considered separate and distinct from her initial August 1994 claim of entitlement to residuals of injury to the right ribs and back.  The Veteran's argues that the current claim is for a back injury only.  Critically, the Board has reviewed the claims folder in its entirety and notes that the August 1994 claim as defined by the Veteran, was for an injury to "my ribs and back on my right side" and development and adjudication of the claim in 1994 and 1995 encompassed this entire issue.  The Veteran's current claim of entitlement to service connection for residuals of injury to right ribs and back is therefore not a new service connection claim, but rather a claim to reopen the previously filed claim and the Board shall proceed accordingly.  See 38 C.F.R. § 3.156 (2010). 

At the time of the prior denial, the Veteran's report of an in-service injury to her right ribs and back as well as service treatment records documenting the injury were already of record.  Additionally, there were medical records which showed that the Veteran is currently diagnosed with degenerative joint disease of the lumbar spine.  There was also of record the November 1994 VA examiner's opinion indicating that the Veteran's current low back problems were probably unrelated to her in-service injury.  As such, the RO's January 1995 denial was predicated upon deficiencies as to element (3), a link between the current disability and the Veteran's military service.  See 38 C.F.R. § 3.304 (2010).

As indicated above, the January 1995 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's claim for service connection may only be reopened if she submits new and material evidence as to the missing element.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of injury to right ribs and back have not been submitted.  

The newly added evidence, in pertinent part, consists of VA treatment records, private treatment records, Social Security Administration (SSA) records, lay statements from Ms. W.N., and multiple statements from the Veteran.  VA treatment records document the Veteran's continuing complaints of low back pain as well as a continuing diagnosis of degenerative joint disease of the lumbar spine.  See, e.g., the VA treatment records dated April 2006 and March 2007.  The Veteran also submitted duplicates of previous VA treatment records dating in 1994.  Additionally, private treatment records dated in 1993 show that the Veteran was treated in 1993 for an on the job injury for which she was awarded workman's compensation.

The VA and private treatment records replicate the medical evidence which was of record at the time of the January 1995 rating decision, namely that the Veteran does have degenerative joint disease of the lumbar spine.  Such evidence is not new and material, since the existence of the condition was known in January 1995.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence].  Similarly, the recently submitted May 2008 and June 2009 statements of Ms. W.N. concerning the Veteran's 1963 fall which caused her to seek in-service medical treatment for complaints of rib pain are not material to the claim to reopen, as the Veteran's in-service injury was of record at the time of the January 1995 rating decision.  See Cornele, supra.
In a letter dated November 2007, Dr. C.R.B. stated that he has "been seeing [the Veteran] since 1985.  She did have pain in her lower back at that time. . . . I cannot really say when her back problems began other than they were there in 1985.  I also cannot say how disabled she has been from this since I have not seen her for her back until now."  In a similar statement dated May 2009, Dr. C.R.B. opined, "I cannot deny that she has chronic problems, but I cannot say one way or the other whether her fall caused all these problems."  This evidence, although new, is not material, since it is not favorable to the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that is unfavorable to a claimant is not new and material].  The additional medical treatment and examination records do not indicate that there is a medical nexus between the currently diagnosed degenerative joint disease of the lumbar spine and the Veteran's in-service injury.  

With regard to recent statements made by the Veteran and her representative regarding in-service injury as well as the relationship between the Veteran's current lumbar spine disability and her military service, such evidence is cumulative and redundant of statements made prior to the January 1995 rating decision.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation...cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."

Crucially, the RO denied the claim because there was no medical evidence of a link between the current disability and the Veteran's military service.  There has been no additionally submitted evidence to establish the nexus between the Veteran's military service and diagnosed lumbar spine disability.  The claim fails on that basis.  

In short, there remains no competent medical evidence that the Veteran's currently diagnosed lumbar spine injury is related to her military service; specifically, the in-service fall injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  The evidence which has been added to the claims folder since January 1995 rating decision is cumulative and redundant of evidence which was in the file prior to that time.  The additional evidence does not raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service connection for residuals of injury to right ribs and back cannot be reopened.  The benefit sought on appeal remains denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of injury to right ribs and back.  The benefit sought on appeal is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


